PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/079,157
Filing Date: 23 Aug 2018
Appellant(s): Mahl, Thomas



__________________
David P. Britton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/13/2021 & 1/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
ii. Mucklich does not disclose all of the limitations of Claim 1 arranged or combined in the same way as recited in Claim 1.

Appellant argued that stud hole protections (as in the present application) are intended to protect stud holes when not in use, so that threading in the stud holes is clean and undamaged when someone wants to install a calk or stud. The present application (U.S. Patent Application No. 16/079, 157) relates to such a stud hole protection and is thus a different type of device compared to the calk disclosed in Mucklich.

 	Mucklich teaches a screw calk which is screwed onto a stud hole of a horseshoe for traction. While the functional intention of Mucklich is for traction, it also can serve the functional intention of protecting the stud hole of the horseshoe. If the calk is not screwed onto the stud hole of the horseshoe, the stud hole is open and unprotected. In addition, when the horse is not active and not using the calk for traction, the calk is in the stud hole and protecting the stud hole from debris or the like. Thus, the screw calk of Mucklich serves dual purposes for traction and protection.  
(a) The metal core of the calk shown in Mucklich directly contacts and threads into
the threaded hole of a horseshoe.
Appellant argued that Mucklich discloses a screw calk for a horseshoe which is threaded into a stud hole of the horseshoe, with the screw calk including metal portions of the core that rigidly engage the threads of the stud hole. FIG. 6 of Mucklich is reproduced in a colorized version below. Thus, in Mucklich, the softer material of the calk head 1 fills spaces between portions of the steel core 2, 2', while the flanges 2' of the steel core are not surrounded by the softer material of the calk head.  o'clock. The steel material of the core of Mucklich is therefore intended to contact the threaded hole of a horseshoe (to enable a rigid, reliable connection between the calk and the horseshoe), and is not prevented from contacting the threaded hole of the horseshoe by any materials in Mucklich.

	First, the claimed limitation never stated that the whole stud core is prevented from contacting the threading of the stud hole in the horseshoe. The claimed limitation merely stated that the thread connection element is configured to prevent a material of the stud hole core from contacting the threading of the threaded stud hole. Note that “a  material of the stud hole core” is defined as such in line 4 of claim 1. Thus, following up with the functional recitation of “configured to prevent a material of the stud hole core from contacting the threading of the threaded stud hole”, a material of the core that is protected by the softer material of the connection element 1,3,5 is at least the vertical part of the T-shaped core. The only part of the T-shaped core in Mucklich that is exposed are the flanges 2’ as shown in fig. 6 but these flanges are on the top or the horizontal part of the T-shaped core (fig. 3 does not show the flanges 2’ because they are flush at the surface of ref. 3, similar to fig. 6) and does not constitute all of the core itself because there are other part of the T-shaped core such as the vertical part that is clearly covered by the connection element 1,3,5 as shown in figs. 2,3. 
	Second, while fig. 6 shows a cross-section through the threaded calk extension and page 1, right column, lines 4-6, stated alternate metallic and non-metallic sections, clearly at least in the area where ref. 2 is pointing at is covered in the soft material 1,3. This is also clearly shown in fig. 5 where the middle area where ref. 2 is pointing at is covered by the soft material. Thus, again, at least a material of the stud hole core such 
Appellant argued that at pages 5-10 of the Office Action, the Examiner responded to Applicant's previous arguments by adopting a distorted interpretation of Mucklich. However, reference numerals 3 and 5 refer to portions of the steel core of FIG. 1 (Col. 1, Line 28, "Fig. 1 shows the core in elevation", with FIG. 1 including reference numerals 3 and 5). Element 3 is described in Mucklich as "screw thread 3 cut in the flanges 2'." Col. 2, Lines 1-2. Thus, if screw thread 3 contacts the hole in the horseshoe as stated by the Examiner, then the steel material of the core of Mucklich contacts the hole in the horseshoe.

	The examiner clearly stated that the threaded connection element is refs. 1,3,5 because they are of one material such as rubber as stated on page 1, left column, lines 43-45. This is also clearly shown in fig. 3 with diagonal hatched symbol for rubber from ref. 1 to ref. 3. Thus, the examiner can considered any of or all of refs. 1,3,5 as the threaded connection element, especially within the scope of “comprising”. Also, as stated in the above comments, while flanges 2’ are exposed and may be in contact with the threaded stud hole, other parts of the stud core are not because they are covered in the soft material of refs. 1,3,5. Please see the examiner’s comments above. 
Appellant argued that page 5 of the Final Office Action characterized the § 1.132 declaration as "opinion declaration" and disregarded the evidence presented therein. However, the§ 1.132 declaration provides the factual understanding of the Mucklich reference by one skilled in the art, is based on evidence found in Mucklich itself and the general knowledge of the declarant, and does not offer an opinion on any legal issues. Applicant points out that the declarant is not an inventor of this application nor an employee of the Applicant and therefore, there is no clear bias on the part of the declarant.

 	First, clearly from page 5, the examiner did not “disregarded the evidence” in the declaration as alleged. The examiner clearly addressed pertinent issues as stated in the declaration. 

Third, while the declarant is not the inventor, as stated on page 5 of the final Office action, the declaration is merely an opinion declaration and not of factual argument. Please see the response from the examiner on page 5 of the final Office action, which clearly addressed the declarant’s opinion declaration. 
(b) Mucklich does not anticipate "a thread connection element of a softer material
than a material of the stud hole core . .. configured to . .. prevent the material of the stud hole core from contacting the threading of the threaded stud hole in the horseshoe" as in Claim 1.

Appellant argued that Muchlich stands in direct contrast by deliberately threading the steel material of the steel core in Mucklich so that the steel material can engage the threading of a threaded hole in a horseshoe to provide the functionality of a calk (rather than a stud hole protection in the present application), while a softer material is only provided in other areas of the calk ofMucklich. This is because "screw thread 3 cut in the flanges 2"' (Col. 2, Lines 1-2) is of the same material as the steel core of Mucklich, i.e., the same material as flanges 2' that the screw thread 3 is cut into. First, the steel material of the core is not prevented from contacting the threaded hole as the screw thread 3 is formed of that material and contacts the threaded hole. 

As stated in the above, not all of the stud core is in contact with the threaded stud hole of the horseshoe. As stated, the only parts of the stud core that is in contact with the stud hole are flanges 2’. The rest of the other parts of the T-shaped stud core of Mucklich are covered in the soft material of refs. 1,3,5 and are NOT in contact with the stud hole at all. The flanges 2’ are only in the horizontal part or top part of the T-shaped stud core and lay flush with the top area of ref. 3 but the neck portion is covered by the material of ref. 3 which ref. 3 is part of ref. 1.  
Appellant argued that, second, under this interpretation, the flanges 2' would be separated from threaded hole only by the screw thread 3, which is a steel material, rather than by an element of a softer material as required by Claim 1. 

	Please see the examiner’s comments above, for this argument is the same or appears to repeat the other arguments as stated in the above. 
iii. Dependent Claims 3-5. 9, 10, and 12 are not anticipated by Mucklich for at least the
same reasons as Claim 1.

Appellant argued that dependent Claims 3-5, 9, 10, and 12 depend from Claim 12, and are not anticipated by Mucklich for at least the same reasons as Claim 1.

 	Since appellant did not argued the dependent claims in detail, the examiner’s response are the same as above. 
iv. Claim 11 is nonobvious over Mucklich at least because Mucklich does not teach, suggest. or disclose, "a thread connection element of a softer material than a material of the stud hole core ... configured to ... prevent the material of the stud hole core from contacting the threading of the threaded stud hole in the horseshoe" as in Claim 1, from which Claim 11 depends.

Appellant argued that appellant further points out that Mucklich relates to a horseshoe calk and not to a horseshoe stud hole protection as presently claimed. In a horseshoe calk, it is important that the calk is strongly fixated to the horseshoe by means of a hard outer thread engaging with the internal thread of the stud hole, as discussed in the § 1.132 declaration submitted in this application. Modifying the calk in Mucklich such that the outer thread is only formed of soft/rubber material would make no sense to one skilled in the art because the calk would then quickly fall out due to the forces acting on the calk.

 	Please see the examiner’s comments above, for this argument is the same or appears to repeat the other arguments as stated in the above. In addition, in regards to appellant’s argument that “modifying the calk in Mucklich such that the outer thread is only formed of soft/rubber material would make no sense to one skilled in the art because the calk would then quickly fall out due to the forces acting on the calk”, the examiner is not modifying Mucklich to have softer material or not because Mucklich anticipates the claimed invention under 102 rejection and not 103 rejection. Muchlich tough, elastic rubber material, and not soft rubber material as appeared to be interpreted by appellant, thus, it is doubtful that this material would quickly fall out due to forces acting on the calk. Furthermore, the claimed invention calls for “a thread connection element of a softer material than a material of the stud hole core”, thus, a softer material does not mean a soft material because the material can be a metal but as long as it is softer than another metal material. For example, the connection element can be aluminum while the core can be steel, which aluminum is a softer material than steel. However, aluminum is not softer than say rubber. Thus, clearly appellant is interpreting Muchlick to have a soft material that can wear due to forces while the claimed limitation does not call for a soft material. The claimed limitation only calls for the connection element having a softer material than the material of the core. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Son T Nguyen/Primary Examiner, Art Unit 3643            
                                                                                                                                                                                            
Conferees:
/SHADI S BANIANI/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.